PER CURIAM.
Despite the appellant’s valiant and articulate effort to distinguish Schoen v. Gilbert, 436 So.2d 75 (Fla.1983), from the instant case, we conclude that Schoen fully supports the final summary judgment entered in favor of the defendants in this negligence action. We accordingly affirm.
It is unnecessary, in our view, to burden this opinion with an extensive legal analysis why we have reached this result, but suffice it to say the record affirmatively establishes that the plaintiff fell and was injured solely because she did not notice the difference in floor levels of a model home she was inspecting as an invitee. She was in no sense negligently “distracted” by the plants and decorations in the home or the greeting of the salesperson in the home prior to her fall so as to not notice the change in the floor levels. Moreover, there can be no negligence in the placement of a “warning” sign in the home, as urged, because there was no dangerous condition to warn against; also there was no negligence in the treatment of the plaintiff after her fall. This being so, it is our view that Schoen directly controls the instant case and requires the entry of a summary judgment in favor of the defendants herein.
Affirmed.